Citation Nr: 1618239	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  12-17 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities, prior to March 18, 2015.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1970 and from September 1974 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned at a March 2016 Travel Board hearing.  
The hearing transcript is of record.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System electronic claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common 
etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

VA policy is to grant TDIU, regardless of the percentages, when service-connected disability actually renders a veteran unemployable.  38 C.F.R. § 4.16(b).  Where there is evidence that a veteran is unemployable by reason of service-connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation for adjudication in accordance with 38 C.F.R. § 4.16(b).

The Veteran has a combined disability rating of 100 percent as of March 18, 2015.  Therefore, the issue of entitlement to a TDIU from March 18, 2015 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, the Veteran has reported that he has been unemployable due to service-connected disabilities, including PTSD, sensorineural hearing loss and residuals of left tibia fracture, since 1988.  See February 2009 Application for Increased Compensation Based on Unemployability and attached addendum.  He also reported in a January 2013 statement that he was no longer able to work as a result of his lumbar spine disability.  See January 2013 statement from the Veteran.  The Veteran did not meet the schedular criteria for a TDIU prior to October 4, 2007.  At that time, he was service-connected for PTSD, evaluated as 50 percent disabling; residuals, fracture, left tibia (also claimed as left ankle and left knee disability), evaluated as 30 percent disabling; and bilateral high frequency hearing loss, evaluated as 0 percent disabling.  However, as noted above, a total disability rating may still be assigned on an extraschedular basis, if the evidence shows that the Veteran was in fact unemployable due to service-connected disabilities.  See 38 C.F.R. § 4.16(b). 

Information from the Social Security Administration (SSA) shows that the Veteran's claim for disability due to osteoarthrosis and allied disorders and anxiety-related disorders was denied.  See June 2005 Disability Determination from SSA and January 2008 Notice of Decision from the SSA. 

A May 2009 VA fractures and bone disease examiner noted that the Veteran worked as a textile worker, which required walking, standing and lifting.  The examiner also noted that because the left tibia fracture resulted in a left knee and left ankle condition, the Veteran was unable to perform his job.  The examiner opined that as the Veteran had no office skill training, he was unfit for physical and sedentary employment.

A May 2009 PTSD examiner opined that the Veteran's PTSD symptoms resulted in "some impairment of employment and social functioning."  He concluded further that although the Veteran's psychiatric symptoms, due to their intensity and nature, would cause some problems with employment, they would not, in and of themselves, preclude employment.
Private treatment records dated from January 2005 to May 2009 indicate that the Veteran was unemployable, due to his service-connected PTSD.

Private treatment records dated from January 2010 to March 2011 indicate that the Veteran was unemployable due to his service-connected disabilities.

A February 2012 VA ankle examiner concluded that the Veteran has significant difficulty ambulating, even with a cane, due to his service-connected residuals of a left tibia fracture.  

A February 2012 VA audiological examiner concluded that there is no functional impairment caused by the Veteran's hearing loss on his ability to perform physical and sedentary activities of employment because he has good speech understanding.

A February 2012 VA examiner opined that the Veteran's PTSD symptoms would cause difficulty in establishing and maintaining effective work and social relationships, and more specifically, that the effect the impairment from his PTSD has on his ability to perform physical and sedentary activities of employment is moderate, in that he may have difficulty with productivity when faced with triggers that contribute to significant PTSD symptoms.  

A March 2013 VA examiner opined that the Veteran was required to limit all weight-bearing due to his ankle condition.

An August 2015 VA ankle examiner opined that the Veteran can perform sedentary labor that precludes prolonged walking or standing, walking up or down stairs, or heavy lifting.

A September 2015 VA examiner opined that the Veteran was totally occupationally impaired due to his PTSD.

The Board notes that there is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work prior to March 18, 2015.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment. 

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In light of the evidence noted above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to March 18, 2015, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period from February 2008 to March 18, 2015.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any report generated. 

a. If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Based on a review of the claims file, the examiner must, for the period February 2008 to March 18, 2015, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.  Nonservice-connected disabilities and age must not be considered or discussed.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to TDIU prior to March 18, 2015.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

